MEMORANDUM **
Salvador Garcia-Real appeals from the district court’s judgment and challenges the 24-month sentence imposed upon revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Garcia-Real contends that the district court procedurally erred by failing adequately to explain the sentence and why it denied his requests for a downward variance and a cultural assimilation departure. We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.2010), and find none. The district court considered Garcia-Real’s mitigating arguments and adequately explained the sentence with reference to Garcia-Real’s breach of the court’s trust and repeated violations of the immigration laws.
Garcia-Real also contends that the district court erred by rejecting his request for a cultural assimilation departure on the basis of an improper factor. This court does not review the denial of a departure; rather, our review is limited to determining whether the district court imposed a substantively reasonable sentence. See United States v. Vasquez-Cruz, 692 F.3d 1001, 1008 (9th Cir.2012). The district court did not abuse its discretion in imposing Garcia-Real’s sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). In light of the totality of the circumstances and 18 U.S.C. § 3583(e) sentencing factors, the *501within-Guidelines sentence is substantively reasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.